Citation Nr: 0325030	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-17 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that impliedly determined that the 
veteran had submitted new and material evidence to reopen a 
claim for service connection for PTSD, and denied that claim 
on the merits.

This case was the subject of a Board remand dated in April 
2003, for the purpose of scheduling a Board hearing, and of 
an April 2003 hearing before the undersigned Veterans Law 
Judge.

Although the RO has reopened the claim for service connection 
for PTSD and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been submitted to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of November 1993 notification of an October 
1993 RO rating decision denying service connection for PTSD.

2.  Since the October 1993 unappealed RO denial of the claim 
for service connection for PTSD, evidence was received which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  There is of record medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West  2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In the present case, the Board grants the benefit sought on 
appeal in full.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

In the case at hand, the veteran did not file a notice of 
disagreement within one year of an November 1993 letter 
notifying him of the unfavorable October 1993 RO rating 
determination denying service connection for PTSD.  Thus, the 
decision became final.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the RO has received competent medical 
diagnoses of PTSD, where none existed as of the time of the 
October 1993 RO denial of his claim; and in June 1998 the RO 
received a letter from the U.S. Armed Services Center for 
Research of Unit Records (USCRUR) tending to corroborate the 
veteran's claimed stressors.  The Board finds that this 
information is new and material evidence.  It is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The purpose behind 
the VA definition is not to require the veteran to 
demonstrate that the new evidence would probably change the 
outcome of the claim; rather it emphasizes the importance of 
a complete record for evaluation of the veteran's claim.  Id.

Claim Granted

Law and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition;  a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his in-service stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

Recently, the Court reiterated the principle established in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), that the Board may 
not insist that there be corroboration of the veteran's 
personal participation in claimed stressor events.  In 
Suozzi, the Court rejected such a narrow definition for 
corroboration and instructed that "in insisting that there be 
corroboration of every detail including the appellant's 
personal participation . . ., defines 'corroboration' far too 
narrowly."  Id. at 311.  Thus, Suozzi makes clear that 
corroboration of every detail is not required.  The veteran 
need not prove his physical proximity to, or firsthand 
experience with, attacks cited as stressors.  His presence 
with his unit at the time such attacks occurred corroborates 
his statement that he experienced such attacks personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  It was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged, 
did in fact, occur.  The Board's finding of fact in Pentecost 
that the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  



Analysis

Medical evidence diagnosing the condition, and a link, 
established by medical evidence, between current symptoms and 
an in-service stressor

In the present case, there are multiple diagnoses of PTSD, to 
include by a private clinician in June 1995; a very detailed 
December 1996 report of history, mental status examination, 
and rationale for a diagnosis of PTSD by a private 
psychologist; a diagnosis of PTSD by a private clinician in 
January 1997 and September 1997; a diagnosis of PTSD, 
depression and anxiety by a private physician in October 
1997; and diagnoses by VA psychiatrists in February 1999 
(based on a very detailed recounting of history and mental 
status examination), March 1999, August 2000, and May 2001.  
The stressors upon which the diagnosis was based in the 
December 1996 report included exposure to rocket and mortar 
barrages and working with body bags.  The stressors upon 
which the diagnosis in February 1999 was based included being 
lost and afraid in Vietnam for three days, and the veteran 
described his period of service in Viet Nam while stationed 
in Camp Eagle.  On both occasions the veteran acknowledged 
that he was sent to Vietnam as a "key puncher" with the 
101st Airborne division; the reports of history upon which 
PTSD was diagnosed appear generally credible and free of 
gross exaggeration.  In May 2001, a VA psychiatrist wrote to 
the RO on behalf of the veteran, asserting that the veteran 
had been under his care for PTSD, recurrent major depression, 
and a generalized anxiety disorder since February 1999.  He 
wrote that "[a]lthough [the veteran] did not have a combat 
MOS he did experience events in Vietnam which involved a 
threat of death or serious injury and which are detailed in 
my accompanying progress notes.  His depression and anxiety 
are secondary complications of his PTSD and thus also 
directly related to military service."

There are of record other psychiatric diagnoses.  A private 
physician diagnosed the veteran as having anxiety in June 
1991.  A VA psychologist in January and March 1996 diagnosed 
the veteran as having a generalized anxiety disorder by 
history, rule out depression not otherwise specified.  In 
December 1996 a VA psychiatrist diagnosed the veteran has 
having bipolar disorder.  A private physician in November 
1997 diagnosed the veteran as having a major depression 
disorder, recurrent.  In December 1997 a VA registered nurse 
diagnosed the veteran as having major depression.  A private 
physician in December 1997 and January 1998 diagnosed the 
veteran as having anxiety with depression.  A VA psychiatrist 
in February 1998 found that the veteran had an anxiety 
disorder, not otherwise specified, and elaborated that the 
veteran had some symptoms of PTSD but did not fulfill the 
required criteria of DSM IV.  A VA psychiatrist in December 
2000 diagnosed the veteran has having major depression.  

Additionally, some clinicians have rendered psychiatric 
diagnoses other than PTSD, but have related such diagnoses to 
service.  There is a letter from a private licensed 
psychologist who saw the veteran on an emergency basis in 
December 1996 stating that the veteran had an "emotional 
reaction" which was service-related; and the opinion from a 
VA psychologist in February 1998 that the veteran had 
persistent anxiety related to a significant degree to his 
experiences in Viet Nam, with a further diagnosis of "rule 
out PTSD."  The psychologist elaborated that the veteran has 
some symptoms of PTSD but does not fulfill the required 
criteria of PTSD.
At his August 2003 Board hearing, the veteran testified that 
he continues to be seen by a VA physician for PTSD once every 
two months.

In sum, the Board finds that there are ample diagnoses of 
PTSD based on a credible history of record to establish that 
it is at least as likely as not that the veteran has PTSD 
related to his period of active service.  See 38 C.F.R. 
§ 3.102.  There are differing diagnoses rendered, but PTSD 
has been the most frequent diagnosis.  PTSD has been 
diagnosed at times concurrently with the other diagnoses, so 
that, in the Board's view, separate diagnoses of conditions 
such as anxiety disorder, bipolar disorder, or depression are 
shown not to be inconsistent with the diagnoses of PTSD. 

Credible supporting evidence that the claimed in-service 
stressor occurred

The veteran's first stressor statement was received in 
December 1992.  He described being exposed to mortar and 
rocket fire.  He indicated that after about 60 days in 
Vietnam, he arrived at Camp Eagle, Phu Bai, and described 
exposure to mortar and rocket fire at Camp Eagle.  He 
described his duties as a key-punch operator with a 
transportation company.  He described one incident in which 
he was lost in Vietnam for three days, petrified of becoming 
a prisoner of war.  He described an incident toward the end 
of his time at Camp Eagle in which his unit was rocketed and 
a rocket landed about 20 feet from him and by sheer luck 
turned out to be a dud and just fizzled out.  Subsequent 
stressor statements over the last decade have recounted 
basically the same major events.  In subsequent statements, 
he has indicated that he served with the 101st Airborne unit 
while in Vietnam.  His April 2003 Board hearing testimony 
before the undersigned Veterans Law Judge appeared credible 
and was consistent with his December 1992 stressor statement, 
provided more than a decade prior to the Board hearing.

The service department has been unable locate the veteran's 
DD Form 20, but documentation in the claims file, much of it 
received since the time of the veteran's initial stressor 
statement, tends to corroborate many aspects of his stressor 
statements.  The veteran's DD Form 214 shows him to have been 
a card and tape writer, analogous to a key punch operator.  
He is shown to have had service overseas for six months and 
19 days.  Service medical records show the veteran to have 
been in Vietnam until a few days before his discharge from 
service June 1969, and that he was part of a transportation 
unit.  His DD Form 214 shows his last duty assignment and 
major command to have been with the 101st Airborne.  His 
documentation of the award of his Bronze Star Medal indicates 
that he had distinguished himself by outstanding meritorious 
service in connection with ground operations against a 
hostile force in the Republic of Vietnam during the period 1 
September 1968 to 30 April 1969, while with the 101st 
Airborne Division.  

In July 1998, the RO received a letter from the Department of 
the Army, U.S. Armed Services Center for Research of Unit 
Records (USCRUR) providing the required corroboration of the 
veteran's claimed stressor of having been subjected to rocket 
and mortar attacks and his unit receiving casualties at Camp 
Eagle.  The USCRUR letter confirmed that attached unit 
records of the 101st Airborne of Operational Report-Lessons 
Learned (OR-LL) included the unit's participation in 
Operation Apache Snow which included the battle for Dong Ap 
Bai Mountain, Hill 937, later known as "Hamburger Hill," 
which resulted in casualties, as stated by the veteran.  The 
OR-LL's further described attacks at Camp Eagle and Phu Bai 
during the veteran's time there.  The OR-LL indicated that 
headquarters and artillery division of the 101st Airborne 
were collocated at Camp Eagle, corroborating the veteran's 
writings and testimony that he was stationed at Camp Eagle.  
The OR-LL's documented that the 326th Medical Battalion (326th 
Med Bn) provided medical support to the 101st Abn Div which 
included medivacing patients both wounded and dead.  The 
USCRUR also enclosed an article from Soldiers Magazine dated 
October 1987, which documented the battle for "Hamburger 
Hill."  The OR-LLs also indicated that the veteran's unit at 
Phu Bai received 8 X 12 2mm rockets on June 1, 1969.  In 
reviewing the service department documentation in the claims 
file, the Board finds that it is likely that the latter 
incident involving a rocket attack occurred just before the 
date of the veteran's departure from Vietnam.  

The Board considers the July 1998 letter from the USCRUR and 
associated documentation to corroborate the veteran's 
recollections as to his area of assignment and his exposure 
to rocket fire and hostile enemy actions while stationed at 
Camp Eagle.  In light of the service department's inability 
to locate the veteran's DD Form 20, this letter, viewed in 
the context of the veteran's service medical records, Bronze 
Star Medal documentation, and his DD Form 214, is sufficient 
to corroborate his stationing at Camp Eagle in Vietnam with 
the 101st Airborne.  Further, the letter corroborates that 
the veteran's unit was exposed to hostile enemy actions and 
that his unit in Camp Eagle and Phu Bai came under rocket 
fire near the time of his departure from Vietnam, as the 
veteran has consistently contended over the years.  His 
presence with his unit at the time such attacks occurred is 
sufficient to corroborate his statement that he experienced 
such attacks personally.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).   Accordingly, the Board finds the July 1998 
letter form the USCRUR to be credible supporting evidence of 
at least one claimed in-service stressor upon which a 
diagnosis of PTSD was diagnosed.  See 38 C.F.R. § 3.304(f). 

In conclusion, the Board finds that there is of record 
medical evidence diagnosing the PTSD; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is warranted.
ORDER

The claim for service connection for PTSD is reopened and 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



